Exhibit 10.41

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 26th day
of October 2015 by and between Rite Aid Corporation, a Delaware corporation (the
“Company”) and James J. Comitale  (“Executive”).

WHEREAS, the Company desires to hire and employ Executive and Executive desires
to provide the Company with Executive’s services subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

1.                     Term of Employment.

The term of Executive’s employment under this Agreement shall commence on
October 26, 2015 (the “Effective Date”) and, unless earlier terminated pursuant
to Section 5 below, shall continue for a period ending on the date that is two
(2) years following the Effective Date (the “Original Term of Employment”). The
Original Term of Employment shall be automatically renewed for successive one
(1) year terms (the “Renewal Terms”) unless at least one hundred twenty (120)
days prior to the expiration of the Original Term of Employment or any Renewal
Term, either Party notifies the other Party in writing that Executive or it is
electing to terminate this Agreement at the expiration of the then current Term
of Employment. “Term” shall mean the Original Term of Employment and all Renewal
Terms. For purposes of this Agreement, except as otherwise provided herein, the
phrases “year during the Term” or similar language shall refer to each twelve
(12) month period commencing on the Effective Date or applicable anniversaries
thereof.

2.                     Position and Duties.

2.1       Generally. During the Term, Executive shall serve as the Senior Vice
President and General Counsel and shall have such officer level duties,
responsibilities and authority as are customary for Senior Vice President and
shall have such other officer level duties, responsibilities and authorities as
shall be assigned by the Company from time to time consistent with such
position. Executive shall devote Executive’s full working time, attention,
knowledge and skills faithfully and to the best of Executive’s ability, to the
duties and responsibilities assigned by the Company in furtherance of the
business affairs and activities of the Company and its subsidiaries, affiliates
and strategic partners. Executive shall report to the Company’s Chief
Administrative Officer. Contemporaneously with termination of Executive’s
employment with the Company for any reason, Executive shall automatically resign
from all offices and positions Executive holds with the Company or any
subsidiary without any further action on the part of Executive or the Company.





1




2.2       Other Activities. Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude the Executive from engaging in the
following activities: (i) serving on the board of directors of a reasonable
number of other corporations or the boards of a reasonable number of trade
associations and/or charitable organizations, subject to the Company’s approval,
which shall not be unreasonably withheld, (ii) engaging in charitable activities
and community affairs, and (iii) managing Executive’s personal investments and
affairs, provided that Executive’s activities pursuant to clauses (i), (ii) or
(iii) do not violate Sections 6 or 7 below or materially interfere with the
proper performance of Executive’s duties and responsibilities under this
Agreement. Executive shall at all times be subject to, observe and carry out
such rules, regulations, policies, directions, and restrictions as the Company
may from time to time establish for officers of the Company or employees
generally.

3.                     Compensation.

3.1       Base Salary. During the Term, as compensation for Executive’s services
hereunder, Executive shall receive a salary at the annualized rate of three
hundred and seventy-five thousand dollars ($375,000) per year (“Base Salary” as
may be adjusted from time to time), which shall be paid in accordance with the
Company’s normal payroll practices and procedures, less such deductions or
offsets required by applicable law or otherwise authorized by Executive.

3.2       Annual Performance Bonus. The Executive shall participate each fiscal
year during the Term in the Company’s annual bonus plan as adopted and approved
by the Company’s Board of Directors (the “Board”) or the Compensation Committee
of the Board (the “Compensation Committee”) from time to time. For the fiscal
year ongoing as of the Effective Date (“FY 16”), Executive’s annual bonus
opportunity pursuant to such plan shall equal fifty percent (50%) (the “Annual
Target Bonus”) of the Base Salary and for each subsequent year, equal the bonus
opportunity of other Senior Vice Presidents of the Company or a higher level as
determined by the Compensation Committee of the Board of Directors. Payment of
any bonus earned shall be made in accordance with the terms of the Company’s
annual bonus plan as in effect for the year for which the bonus is earned.

3.3       Equity Awards.

Executive will be eligible to participate during the Term in the Company’s Long
Term Incentive Plan (“LTIP”). Executive’s target long term incentive opportunity
shall be seventy-five percent (75%) of Executive’s Base Salary. In the
discretion of the Board, on each regular grant date occurring during the Term,
Executive will be granted long-term incentive awards under the Company’s 2014
Omnibus Equity Plan or any successor plan thereto (the “Equity Plan”), a copy of
which Equity Plan has been filed as Exhibit 10.1 to the Company’s current report
on Form 8-K filed with the Securities and Exchange Commission on June 23, 2014,
pursuant to the LTIP valued at seventy-five percent (75%) of Base Salary
calculated in a manner consistent with and containing the same terms and
conditions as other senior executives.

4.                     Additional Benefits.

4.1       Employee Benefits. During the Term, Executive shall be eligible to
participate in the employee benefit plans (including, but not limited to
medical, dental and life insurance plans, short-term and long-term disability
coverage, the Supplemental Executive Retirement Plan and 401(k) plans in which
executive employees of the Company are generally





2




 

eligible to participate), subject to satisfaction of any eligibility
requirements and the other generally applicable terms of such plans. Nothing in
this Agreement shall prevent the Company from amending or terminating any
employee benefit plans of the Company from time to time as the Company deems
appropriate.

4.2       Expenses. During the Term, the Company shall reimburse Executive for
any expenses reasonably incurred by Executive in furtherance of Executive’s
duties hereunder, including without limitation, travel, meals and
accommodations, upon submission of vouchers or receipts and in compliance with
such rules and policies relating thereto as the Company may from time to time
adopt or as may be required in order to permit such payments to be taken as
proper deductions by the Company or any subsidiary under the Internal Revenue
Code of 1986, as amended, and the rules and regulations adopted pursuant thereto
now or hereafter in effect (the “Code”).

4.3       Vacation. Executive shall be entitled to five (5) weeks paid vacation
during each year of the Term.

4.4       Automobile Allowance. During the Term, the Company shall provide
Executive with an automobile allowance of $1,000.00 per month.

4.5       Annual Financial Planning Allowance. During the Term, the Company
shall provide Executive with an annual financial planning allowance in the
amount of $3,000.00.

4.6       Relocation. Executive shall be eligible to participate in the
Company’s Level 1 relocation plan for executives subject to the terms and
conditions of such plan.

4.7       Indemnification. The Company shall (a) indemnify and hold Executive
harmless, to the full extent permitted under applicable law, for, from and
against any and all losses, claims, costs, expenses, damages, liabilities or
actions (including security holder actions, in respect thereof) relating to or
arising out of the Executive’s employment with and service as an officer of the
Company, and (b) pay all reasonable costs, expenses and attorney’s fees incurred
by Executive in connection with or relating to the defense of any such loss,
claim, cost, expense, damage, liability or action, subject to Executive’s
undertaking to repay in the event it is ultimately determined that Executive is
not entitled to be indemnified by the Company. Following termination (except for
termination by the Company for Cause) of the Executive’s employment or service
with the Company or any subsidiaries of the Company, the Company shall cause any
director and officer liability insurance policies applicable to the Executive
prior to such termination to remain in effect for six (6) years following the
date of termination of employment.

5.                     Termination.

5.1       Termination of Executive’s Employment by the Company for Cause. The
Company may terminate Executive’s employment hereunder for Cause (as defined
below). Such termination shall be effected by written notice thereof delivered
by the Company to Executive, indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
“Cause,” as determined in reasonable good faith by a committee comprised of





3




 

three (3) senior officers (one of which shall be Executive’s supervisor) of the
Company, shall mean: (i) Executive’s gross negligence or willful misconduct in
the performance of the duties or responsibilities of Executive’s position with
the Company or any subsidiary, or failure to timely carry out any lawful
directive of the Company; (ii) Executive’s misappropriation of any funds or
property of the Company or any subsidiary; (iii) the conduct by Executive which
is a material violation of this Agreement or Company Policy or which materially
interferes with the Executive’s ability to perform Executive’s duties; (iv) the
commission by Executive of an act of fraud or dishonesty toward the Company or
any subsidiary; (v) Executive’s misconduct or negligence which damages or
injures the Company or the Company’s reputation; (vi) Executive is convicted of
or pleads guilty to a misdemeanor involving moral turpitude or any felony; or
(vii) the use or disclosure to any third party by Executive of any confidential
or proprietary information of the Company or any subsidiary.

5.2       Compensation upon Termination by the Company for Cause or
by  Executive without Good Reason. In the event of Executive’s termination of
employment (i) by the Company for Cause or (ii) by Executive voluntarily without
Good Reason:

(a)     Executive shall be entitled to receive (i) all amounts of accrued but
unpaid Base Salary through the effective date of such termination, (ii)
reimbursement for reasonable and necessary expenses incurred by Executive
through the date of notice of such termination, to the extent otherwise provided
under Section 4.2 above, and (iii) all other vested payments and benefits to
which Executive may otherwise be entitled pursuant to the terms of the
applicable benefit plan or arrangement through the effective date of such
termination ((i), (ii) and (iii) collectively, the “Accrued Benefits”). All
other rights of Executive (and, except as provided in Section 5.6 below, all
obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in this subsection (a) or (b)
below.

(b)     Any portion of any restricted stock or any other equity incentive awards
as to which the restrictions have not lapsed or as to which any other conditions
shall not have been satisfied prior to the date of termination shall be
forfeited as of the date of termination date and any portion of Executive’s
stock options that have vested and become exercisable prior to the date of
termination shall remain exercisable for a period of ninety (90) days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon a thirty (30) day notice to the Company or such
earlier date as the Company determines in its discretion and designates in
writing. A termination of Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason shall not constitute a breach of this
Agreement.





4




 

5.3       Compensation upon Termination of Executive’s Employment by
the  Company Other Than for Cause or by Executive for Good Reason. Executive’s
employment hereunder may be terminated by the Company other than for Cause or by
Executive for Good Reason. In the event that Executive’s employment hereunder is
terminated by the Company other than for Cause or by Executive for Good Reason:

(a)     Executive shall be entitled to receive (i) the Accrued Benefits, (ii) an
amount equal to two (2) times the sum of the Executive’s then Base Salary and
Annual Target Bonus as of the date of termination of employment, such amount
payable in equal installments pursuant to the Company’s standard payroll
procedures for management employees over a period of two (2) years following the
date that the release of claims (referred to below) becomes irrevocable
(provided, if as of the date of termination the release of claims could become
irrevocable in either of two taxable years of Executive, payments shall not
commence before the first day of the later such taxable year), and (iii) with
respect to health insurance coverage, the cost of COBRA benefits (and equivalent
benefits which shall be provided by the Company following expiration of any
COBRA continuation period) to Executive and his immediate family for a period of
two (2) years following the date of termination of employment.

(b)     The stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
non-performance based restricted stock (“Restricted Stock”) shall lapse, in each
case to the extent such options would otherwise have become vested and
exercisable (or such restrictions would have lapsed) had Executive remained in
the employ of the Company for a period of two (2) years following the date of
termination. Such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of
ninety (90) days following the date of termination of employment (or, such later
date as may be permitted by the relevant stock option or equity plan, or, if
earlier, until the expiration of the respective terms of the options), whereupon
all such options shall terminate. Any remaining portion of Executive’s stock
options that have not vested (or deemed to have vested) as of the date of
termination shall terminate as of such date; and all shares of Restricted Stock
as to which the restrictions shall not have lapsed as of the date of termination
shall be forfeited as of such date.

(c)     If a termination pursuant to Section 5.3 of the Agreement occurs
following the start of the Company’s fiscal year, Executive shall also be
entitled to receive, to the extent not previously paid (which shall be paid at
the same time paid to other eligible participants in the bonus plan) and
following determination by the Compensation Committee (or the Board) that the
Company has achieved or exceeded its annual performance targets for the fiscal
year, a pro rata annual bonus determined by multiplying the performance level
achieved (relative to Executive’s Annual Target Bonus amount) by the fraction
(x) the numerator of which is the number of days between the beginning of the
then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive shall also receive
any unpaid annual bonus earned for any completed fiscal year preceding the date
of termination.

(d)     All other rights of Executive (and, except as provided in Section 5.6
below, all obligations of the Company) hereunder or otherwise in connection with
Executive’s





5




 

employment with the Company shall terminate effective as of the date of such
termination of employment and Executive shall not be entitled to any payments or
benefits not specifically described in 5.3(a) through (c).

Any termination of employment pursuant to this Section 5.3 shall be effective
upon a thirty (30) day notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive’s Base
Salary for some or all of the notice period in lieu of notice. A termination of
Executive’s employment by the Company other than for Cause or by the Executive
for Good Reason shall not constitute a breach of this Agreement. To be eligible
for the payment, benefits and stock rights described in Section 5.3(a)(ii) and
(iii), (b) and (c) above, Executive must execute within sixty (60) days of the
date of termination, not revoke, and abide by a release (which shall be
substantially in the form attached hereto as Appendix A) of all claims ,
cooperate with the Company in the event of litigation and fully comply with
Executive’s obligations under Sections 6 and 7 below.

5.4       Definition of Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one of the following:

(a)     the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s status and position as Senior Vice President and
General Counsel of the Company or any material adverse change in Executive’s
title or reporting relationships; or

(b)     any decrease in Executive’s then Base Salary to which Executive has not
agreed to in writing; or

(c)     a material breach by the Company of this Agreement;

provided,  however, that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of the subparagraphs (a), (b), or (c) within thirty (30) days of the
initial existence of such condition, and the Company has not cured the condition
within thirty (30) days of the receipt of such notice. Any termination of
employment by the Executive for Good Reason pursuant to Section 5.3 must occur
no later than the date that is the three (3) month anniversary of the initial
existence of the condition giving rise to the termination right.

5.5       Compensation upon Termination of Executive’s Employment by  Reason of
Executive’s Death or Total Disability. In the event that Executive’s employment
with the Company is terminated by reason of Executive’s death or Total
Disability (as defined below), subject to the requirements of applicable law:

(a)     Executive or Executive’s estate, as the case may be, shall be entitled
to receive (i) the Accrued Benefits, (ii) any other benefits payable under the
then current disability and/or death benefit plans, as applicable, in which
Executive is a participant and (iii) continued health insurance coverage for
Executive and/or Executive’s immediate family, as applicable (or reimbursement
to the Executive for the cost of purchasing health insurance





6




 

coverage substantially comparable to the coverage provided by the Company,
excepting payments for such periods that the Company provides such coverage) for
a period of two (2) years following the date of death or Total Disability as the
case may be. Executive or Executive’s estate shall also be entitled to receive,
at the same time as is paid to other eligible participants in the bonus plan,
following determination by the Compensation Committee (or the Board) of the
Company’s performance under the applicable annual performance goals for the
fiscal year , a pro rata annual bonus determined by multiplying the performance
level achieved (relative to Executive’s Annual Target Bonus amount) by the
fraction (x) the numerator of which is the number of days between the beginning
of the then current fiscal year of the Company and the date of termination of
employment and (y) the denominator of which is 365. Executive or Executive’s
estate shall also be entitled to any unpaid annual bonus earned for any
completed fiscal year preceding the date of termination.

(b)     All stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
Restricted Stock shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of two
(2) years following the date of death or Total Disability as the case may be.
Such portion of Executive’s stock options (together with any portion of
Executive’s stock options that have vested and become exercisable prior to the
date of termination) shall remain exercisable for a period of ninety (90) days
following the date of termination of employment (or, such later date as may be
permitted by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

(c)     All other rights of Executive (and, except as provided in Section 5.6
below, all obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in Section 5.5(a) and (b).

“Total Disability” shall mean any physical or mental disability that has
prevented Executive from (a)(i) performing one or more of the essential
functions of Executive’s position for a period of not less than ninety (90) days
in any twelve (12) month period and (ii) which is expected to be of permanent or
indeterminate duration but expected to last at least twelve (12) continuous
months or result in death of the Executive as determined (y) by a physician
selected by the Company or its insurer or (z) pursuant to the Company’s benefit
programs; or (b) reporting to work for ninety (90) or more consecutive business
days and being unable to engage in any substantial activity.

5.6       Survival. In the event of any termination of Executive’s employment,
Executive and the Company nevertheless shall continue to be bound by the terms
and conditions set forth in Section 4.7 and Sections 5 through 10 below, which
shall survive the expiration of the Term; provided, however, the indemnification
obligations in Section 4.7 shall not survive





7




 

expiration of the Term in the event of termination of Executive’s employment by
the Company for Cause.

5.7       Change in Control Best Payments Determination. Any other provision of
this Agreement to the contrary notwithstanding, if any portion of any payment or
benefit under this Agreement either individually or in conjunction with any
payment or benefit under any other plan, agreement or arrangement (all such
payments and benefits, the “Total Payments”) would constitute an “excess
parachute payment” within the meaning of Internal Revenue Code Section 280G,
that is subject to the tax imposed by Section 4999 of such Code (the “Excise
Tax”), then the Total Payments to be made to Executive shall be reduced, but
only to the extent that Executive would retain a greater amount on an after-tax
basis than he would retain absent such reduction, such that the value of the
Total Payments that Executive is entitled to receive shall be $1 less than the
maximum amount which the Employee may receive without becoming subject to the
Excise Tax. For purposes of this Section 5.7, the determination of whichever
amount is greater on an after-tax basis shall be (x) based on maximum federal,
state and local income and employment tax rates and the Excise Tax that would be
imposed on Executive and (y) made at the Company’s expense by independent
accountants selected by the Company and Executive (which may be the Company’s
income tax return preparers if Executive so agrees) which determination shall be
binding on both Executive and the Company. Any such reduction as may apply under
this Section 5 7 shall be applied in the following order: (i) payments that are
payable in cash the full amount of which are treated as parachute payments under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity the full amount of which are treated as
parachute payments under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will next be reduced pro-rata.

5.8       No Other Severance or Termination Benefits. Except as expressly set
forth herein, Executive shall not be entitled to damages or to any severance or
other benefits upon termination of employment with the Company under any
circumstances and for any or no reason, including, but not limited to any
severance pay under any Company severance plan, policy or practice.

6.                     Protection of Confidential Information.

Executive acknowledges that during the course of Executive’s employment with the
Company, its subsidiaries, affiliates and strategic partners, Executive will be
exposed to documents and other information regarding the confidential affairs of
the Company, its subsidiaries, affiliates and strategic partners, including
without limitation, information about their past, present and future financial
condition, pricing strategy, prices, suppliers, cost





8




 

information, business and marketing plans, the markets for their products, key
personnel, past, present or future actual or threatened litigation, trade
secrets and other intellectual property, current and prospective customer lists,
operational methods, acquisition plans, prospects, plans for future development
and other business affairs and information about the Company and its
subsidiaries, affiliates and strategic partners not readily available to the
public (the “Confidential Information”). Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. In recognition of the foregoing, the
Executive covenants and agrees as follows:

6.1       No Disclosure or Use of Confidential Information. At no time shall
Executive ever divulge, disclose, or otherwise use any Confidential Information
(other than as necessary to perform Executive’s duties under this Agreement and
in furtherance of the Company’s best interests), unless and until such
information is readily available in the public domain by reason other than
Executive’s disclosure or use thereof in violation of the first clause of this
Section 6.1. Executive acknowledges that Company is the owner of, and that
Executive has not rights to, any trade secrets, patents, copyrights, trademarks,
know-how or similar rights of any type, including any modifications or
improvements to any work or other property developed, created or worked on by
Executive during the Term of this Agreement.

6.2       Return of Company Property, Records and Files. Upon the termination of
Executive’s employment at any time and for any reason, or at any other time the
Board may so direct, Executive shall promptly deliver to the Company’s offices
in Harrisburg, Pennsylvania all of the property and equipment of the Company,
its subsidiaries, affiliates and strategic partners (including any cell phones,
pagers, credit cards, personal computers, etc.) and any and all documents,
records, and files, including any notes, memoranda, customer lists, reports or
any and all other documents, including any copies thereof, whether in hard copy
form or on a computer disk or hard drive, which relate to the Company, its
subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of Executive’s employment at any time and for
any reason, Executive shall not be authorized to retain any of the Company
Property, Records and Files, any copies thereof or excerpts therefrom.

7.                     Noncompetition and Other Matters.

7.1       Noncompetition. During the Executive’s employment with the Company or
one of its subsidiaries and during the twelve (12) month period following the
termination of Executive’s employment (the “Restricted Period”), Executive will
not directly, or indirectly knowingly cause any other person to, engage in
Competition with the Company or any of its subsidiaries in the Restricted Area
(as defined below). “Competition” shall mean engaging in any activity for a
Competitor of the Company or any of its subsidiaries, whether as a principal,
agent, partner, officer, director, employee, independent contractor, investor,
consultant or stockholder (except as a less than five percent (5%) shareholder
of a publicly traded company) or otherwise. A “Competitor” shall mean any
individual or entity that engages in the same or similar business as one or more
business units of the Company or its subsidiaries. As of the Effective Date, it
is understood that the Company’s business units include: (1) pharmacy benefits
management (“PBM”), including the administration of pharmacy benefits for
businesses, government agencies





9




 

or health plans; mail order pharmacy; specialty pharmacy and Medicare Part D
services; (2) the sale of prescription drugs either at retail or over the
internet; and (3) retail health care (“RediClinic”). It is understood and agreed
that PBM competitors include, but are not limited to, CVS Health, Express
Scripts and Catamaran Corp., as well as health plans or insurers that provide
PBM services. It is also understood and agreed that retail pharmacy competitors
include any individual or entity that sells or has imminent plans to sell
prescription drugs, including but not limited to, drugstore companies such as
Walgreens Boots Alliance and CVS Health; mass merchants such as Wal-Mart Stores,
Inc. and Target Corp.; and food/drug combinations such as Kroger Co., Albertsons
LLC and Ahold USA. It is understood and agreed that RediClinic competitors
include, but are not limited to, Walgreen’s Take Care Clinics, CVS Health’s
Minute Clinics and The Little Clinic. During Executive’s employment by the
Company or one of its subsidiaries and during the Restricted Period, Executive
will not directly, or indirectly knowingly cause any other person to, engage in
any activity that involves providing audit review or other consulting or
advisory services with respect to any relationship between the Company and any
third party. The “Restricted Area” means those states within the United States
in which the Company, including its subsidiaries, conducts its business,
including the District of Columbia and Puerto Rico.

7.2       Noninterference. During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

7.3       Nonsolicitation. During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
customers, clients, vendors, suppliers or consultants then under contract to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, to terminate, limit or otherwise modify his, her or its relationship
with the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns, for the purpose of associating with any competitor of the Company or
its subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage such customers, clients, vendors, suppliers or consultants
then under contract to terminate his, her or its relationship with the Company
or its subsidiaries, affiliates, strategic partners, successors or assigns for
any reason. During the Restricted Period, Executive shall not hire, either
directly or through any employee, agent or representative, any field and
corporate management employee of the Company or any subsidiary or any such
person who was employed by the Company or any subsidiary within 180 days of such
hiring.

7.4       Rules of Professional Conduct. Notwithstanding anything in this
Agreement to the contrary, nothing in this this Section 7 shall restricts the
right of Executive to practice law after termination of employment with the
Company.





10




 

8.                     Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

8.1       Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction by
injunctive decree or otherwise, it being agreed that any breach or threatened
breach of the Restrictive Covenants would cause irreparable injury to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns and that money damages would not provide an adequate remedy to the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns.

8.2       Accounting. The right and remedy to require Executive to account for
and pay over to the Company or its subsidiaries, affiliates, strategic partners,
successors or assigns, as the case may be, all compensation, profits, monies,
accruals, increments or other benefits derived or received by Executive as a
result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3       Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in geographic and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
force and effect without regard to the invalid portions.

8.4       Modification by the Court. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to modify or reduce the duration or scope of
such provision, as the case may be (it being the intent of the parties that any
such modification or reduction be limited to the minimum extent necessary to
render such provision enforceable), and, in its modified or reduced form, such
provision shall then be enforceable.

8.5       Enforceability in Jurisdictions. Executive intends to and hereby
confers jurisdiction to specifically enforce the Restrictive Covenants by
issuing an injunction in aid of arbitration upon the courts of any jurisdiction
within the geographic scope of such covenants. If the courts of any one or more
of such jurisdictions hold the Restrictive Covenants unenforceable by reason of
the breadth of such scope or otherwise, it is the intention of Executive that
such determination not bar or in any way affect the right of the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns to the
relief provided herein in the courts of any other jurisdiction within the
geographic scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.





11




 

8.6       Extension of Restriction in the Event of Breach. In the event that
Executive breaches any of the provisions set forth in this Section 8, the length
of time of the Restricted Period shall be extended for a period of time equal to
the period of time during which Executive is in breach of such provision.

9.                     No Violation of Third-Party Rights. Executive represents,
warrants and covenants that Executive:

(i)         will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

(ii)        is not a party to any conflicting agreements with third parties,
which will prevent Executive from fulfilling the terms of employment and the
obligations of this Agreement;

(iii)      does not have in Executive’s possession any confidential or
proprietary information or documents belonging to others and will not disclose
to the Company, use, or induce the Company to use, any confidential or
proprietary information or documents of others; and

(iv)       agrees to respect any and all valid obligations which Executive may
now have to prior employers or to others relating to confidential information,
inventions, discoveries or other intellectual property which are the property of
those prior employers or others, as the case may be.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

10.                   Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in the Commonwealth of Pennsylvania according to
the National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. The Company shall be responsible
for any filing, administrative or arbitrator fees that exceed the amount it
would cost to file a claim in a court of competent jurisdiction in the
Commonwealth of Pennsylvania. This arbitration obligation extends to any and all
claims that may arise by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, and expressly extends to,
without





12




 

limitation, claims or causes of action for wrongful termination, impairment of
ability to compete in the open labor market, breach of an express or implied
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, disability, loss of future earnings, and claims under the
Pennsylvania Constitution, the United States Constitution, and applicable state
and federal fair employment laws, federal and state equal employment opportunity
laws, and federal and state labor statutes and regulations, including, but not
limited to, the Civil Rights Act of 1964, as amended, the Fair Labor Standards
Act, as amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law. Executive understands that by
entering into this Agreement, Executive is waiving Executive’s rights to have a
court determine Executive’s rights, including under federal, state or local
statutes prohibiting employment discrimination, including sexual harassment and
discrimination on the basis of age, race, color, religion, national origin,
disability, veteran status or any other factor prohibited by governing law.
Executive further understands that there is no intent herein to interfere with
the Equal Employment Opportunity Commission’s right to enforce the laws it
oversees or your right to file an administrative charge of employment
discrimination or a similar state or local administrative agency.

11.                   Assignment.

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and Executive hereby consents
to any such assignment, in whole or in part, (i) to any of the Company’s
subsidiaries, affiliates, or parent corporations; or (ii) to any other successor
or assign in connection with the sale of all or substantially all of the
Company’s assets or stock or in connection with any merger, acquisition and/or
reorganization involving the Company.

12.                   Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three (3)
days after mailing or twenty-four (24) hours after transmission of a fax to the
respective persons named below:

If to the Company:                  Rite Aid Corporation
30 Hunter Lane
Camp Hill, Pennsylvania 17011
Attention: Chief Administrative Officer
Fax: (717) 760-7867

If to Executive:                        James J. Comitale, at Executive’s last
address shown on the payroll records of the Company.

Any party may change such party’s address for notices by notice duly given
pursuant hereto.





13




 

13.                   General.

13.1     No Offset or Mitigation. The Company’s obligation to make the payments
provided for in, and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company may have against the Executive or others
whether in respect of claims made under this Agreement or otherwise. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts, benefits and other compensation
payable or otherwise provided to the Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment.

13.2     Governing Law. This Agreement is executed in Pennsylvania and shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction. Any court action instituted by Executive
relating in any way to this Agreement shall be filed exclusively in state or
federal court in the Commonwealth of Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against Executive.

13.3     Entire Agreement. This Agreement sets forth the entire understanding of
the parties relating to Executive’s employment with the Company and cancels and
supersedes all agreements, arrangements and understandings relating thereto made
prior to the date hereof, written or oral, between the Executive and the Company
and/or any subsidiary or affiliate.

13.4     Amendments: Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

13.5     Conflict with Other Agreements. Executive represents and warrants that
neither Executive’s execution of this Agreement nor the full and complete
performance of Executive’s obligations hereunder will violate or conflict in any
respect with any written or oral agreement or understanding with any person or
entity.

13.6     Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company (and its successors and assigns) and
Executive and Executive’s heirs, executors and personal representatives.

13.7     Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.





14




 

13.8     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

13.9     No Assignment. The rights and benefits of the Executive under this
Agreement may not be anticipated, assigned, alienated or subject to attachment,
garnishment, levy, execution or other legal or equitable process except as
required by law. Any attempt by the Executive to anticipate, alienate, assign,
sell, transfer, pledge, encumber or charge the same shall be void. Payments
hereunder shall not be considered assets of the Executive in the event of
insolvency or bankruptcy.

13.10   Survival. This Agreement shall survive the termination of Executive’s
employment and the expiration of the Term to the extent necessary to give effect
to its provisions.

13.11   Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

13.12   Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

14.                   Compliance with Code Section 409A.

(a)     Interpretation: The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to Section 409A of the Code until the Executive
has incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code.

(b)     Payment of Benefits: To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under section 409A of
the Code (“409A”), and is (a) payable upon Executive’s termination; (b) at a
time when the Executive is a “specified employee” as defined by 409A shall not
be made until the first payroll date after the earliest of:  (1) the expiration
of the six (6) month period (the “Deferral Period”) measured from the date of
Executive’s  “separation from service” within the meaning of such term under
409A; or (2) the date of Executive’s death.

On the first payroll date after the expiration of the Deferral Period, all
payments that would have been made during the Deferral Period (whether in a
single lump sum or in





15




 

installments) shall be paid as a single lump sum to Executive or, if applicable,
Executive’s beneficiary. This section shall not apply to any payment which meets
the short term deferral exception to 409A or constitutes “separation pay” as
described in Treasury Regulation Section 409A-1(b)(9) (in general, payments (i)
that are made on an involuntary separation from service which (ii) do not exceed
the lesser of two (2) times (x) the Executive’s annualized compensation for the
taxable year preceding the year in which the separation from service occurs or
(y) the Code Section 401(a)(17) limit on compensation for the year in which
separation from service occurs and (iii) are paid in total by the end of the
second calendar year following the calendar year in which the separation from
service occurs).

For purposes of 409A, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment and to the extent required by 409A, a payment due upon termination
of employment will only be paid upon Executive’s separation from service within
the meaning of such term under 409A.

(c)     Reimbursements: To the extent required by 409A, with regard to any
provision that provides for the reimbursement of costs and expenses, or for the
provision of in-kind benefits: (i) the right to such reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for another benefit;
(ii) the amount of expenses or in-kind benefits available or paid in one (1)
year shall not affect the amount available or paid in any subsequent year; and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year in which the expense occurred.

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

 

 

 

 

RITE AID CORPORATION

 

 

 

 

/s/ Darren Karst

 

By:

Darren Karst

 

Its:

Senior EVP, CAO & CFO

 

 

 

EXECUTIVE

 

 

 

/s/ James J. Comitale

 

James J. Comitale

 

 

 

 

 

 

 

 

 

 





16




 

Appendix A to Employment Agreement

Date                                                            

Name

Address

City, State Zip

 

Re:       Severance Agreement and General Release

Dear Name:

We are interested in resolving cooperatively your separation of employment with
Rite Aid Corporation (the “Company”), which will take place on [DATE], (your
“Separation Date”). Toward this end, we propose the following Severance
Agreement, which includes a General Release.

Whereas, the Company has previously entered into an employment agreement with
you, dated [DATE] (the “Employment Agreement”), which contains among other
things, certain provisions regarding severance compensation payable upon
termination of your employment with the Company under certain circumstances.
Other than what is expressly set forth herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect.

The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you decide to sign this Severance Agreement and General Release.
However, you will not be eligible to receive the payments and benefits set forth
in Paragraph 2 below unless you sign on or after the Separation Date and do not
revoke this Severance Agreement and General Release, within the time period
specified below.

You may consider for twenty-one (21) days whether you wish to sign this
Severance Agreement and General Release starting on the Separation Date. Since
this Severance Agreement and General Release (“Agreement”) is a legal document,
you are advised to review it with an attorney prior to signing it.

1.         General Terms of Termination. As noted above, whether or not you sign
this Agreement:

(a)        Your last day of employment with the Company is your Separation Date.
You will be paid for all time worked up to and including your termination.

(b)        You will be paid for earned but unused vacation days and any properly
documented reasonable expenses incurred in connection with your employment
through your Separation Date.

(c)        Except as contemplated by the Employment Agreement, your eligibility
to participate in all other group benefits except Company sponsored health
insurance including medical, dental, vision and prescription as an employee of
the Company will end on the last day of the calendar month in which separation
occurs.





17




 

(d)        You acknowledge (i) receipt of all compensation and benefits due
through the Separation Date as a result of services performed for the Company
with the receipt of a final paycheck, except as provided in this Agreement; (ii)
you have reported to the Company any and all work-related injuries incurred
during employment; (iii) the Company properly provided any leave of absence
because of your or your family member’s health condition and you have not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; and (iv) you have provided the Company with written notice of
any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any of the Released Parties.

2.         Separation Payment. Except with respect to the Accrued Benefits as
defined in the Employment Agreement, if you sign this Agreement, agreeing to be
bound by the General Release in Paragraph 3 below and the other terms and
conditions of this Agreement described below, and comply with the requirements
of this Paragraph 2 (other than the Accrued Benefits), you will receive the
compensation and benefits as contemplated by the Employment Agreement. You will
not be eligible for the payment and benefits described in this Paragraph 2
unless: (i) you sign this Agreement no later than twenty-one (21) days after you
receive it, promptly return the Agreement to the Company after you sign it, and
do not timely revoke it; and (ii) you have returned all Company property and
documents in accordance with Paragraph 15 below.

3.         General Release. In consideration of the benefits provided by the
Company, you personally and for your heirs, executors, administrators,
successors and assigns, fully, finally and forever release and discharge the
Company and its parents, subsidiaries, and affiliates, as well as their
respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (collectively, the “Released
Parties”), of and from all claims, demands, actions, causes of action, suits,
damages, losses, and expenses, of any and every nature whatsoever, (a) as a
result of actions or omissions occurring through the date Employee signs this
Agreement or (b) arising at any time under or relating to any agreements between
you and any Releasee existing as of the Separation Date. Specifically included
in this waiver and release are, among other things, any and all claims under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Pennsylvania Human Relations Act, or
any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge
(the “Released Claims”). The above release does not waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) to the extent prohibited by law, as a whistleblower under
the Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform and Consumer Protection
Act, (iv) to interpret or enforce this Agreement, (v) that may arise after
Employee signs this Agreement and (iv) which cannot be released by private
agreement. Nothing in this release generally prevents you from filing a charge
or complaint with or from participating in an investigation or proceeding
conducted by the EEOC, NLRB or any other federal, state or local agency charged
with the enforcement of any employment laws, although by signing this release
you waive the right to individual relief based on claims asserted in such a
charge or complaint, except with the NLRB or anywhere else such a waiver is
prohibited.

4.         The parties agree and acknowledge that this Agreement and the
considerations exchanged herein shall not constitute and shall not be
interpreted as an admission on the part of





18




 

the Company of a violation of any statute, law, or ordinance or of any other
wrongdoing by the Company.

5.         The parties further agree that this Agreement is in full, complete,
and final settlement by you of any and all claims, actions, causes of action,
damages, or costs against the Company resulting from or pertaining to the
Released Claims, your employment with, treatment at, severance from, or
separation of employment from the Company.

6.         The parties agree that this Agreement shall supersede and replace any
and all prior written or oral agreements previously entered into between them,
which agreements shall be null and void and of no consequence, except that the
parties agree that this paragraph does not apply to any agreements referenced in
this Agreement or to any applicable confidentiality, noncompetition,
noninterference, and/or nonsolicitation agreements.

7.         The parties agree that the laws of the Commonwealth of Pennsylvania
shall apply to the terms and conditions of this Agreement, and they consent to
the exclusive jurisdiction of the Pennsylvania courts with respect to the
enforcement of this Agreement.

8.         You agree not to seek future employment with and waive any and all
claims or rights to reemployment or reinstatement to your former position or any
position within the Company or any of its affiliates.

9.         You understand and agree that in the event any claim, suit, or action
whatsoever shall be commenced by you, your heirs, executors, or administrators
against the Company, based upon the Released Claims, this Agreement shall
constitute a complete defense to any such claim, suit, or action.

10.       Except as specifically set forth herein, you waive any common law
and/or statutory right to recover attorneys’ fees and costs, if any.

11.       It is intended that this Agreement, and all payments or income to you
contemplated by it, comply with, or are exempt from, the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
Treasury Regulations promulgated thereunder. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent. The Company
hereby agrees to indemnify and hold you harmless on an after-tax basis for any
federal or state taxes imposed under Code section 409A (or similar state law)
and any interest, penalties, or additions to tax imposed with respect thereto
(collectively, “409A Taxes”) as well as related reasonable out-of-pocket
expenses resulting from contesting the imposition of 409A Taxes that result from
the payment of, or right to, any amount or property provided for in this
Agreement. Any such indemnity payment shall be made within thirty (30) days of
the date you remit the 409A Taxes to the applicable taxing authority imposing
the 409A Taxes.

12.       It is agreed that the terms and provisions of this Agreement are to
remain strictly confidential and that any disclosure of the terms of this
Agreement by you to any employee or former employee of the Company, or to any
other person, other than your legal counsel, tax advisors, or your immediate
family members will constitute a material breach of this Agreement.





19




 

13.       You agree that you will not make any disparaging statements, oral or
written, regarding the Company to any person, firm or other entity. You further
agree, without limiting any other applicable remedies, that in the event of any
breach of this provision, the Company’s obligation to provide any and all
consideration provided for in Paragraph 2 above will terminate. The Company
agrees that members of its senior management team will not disparage you for so
long as they remain members of such management team.

14.       Regardless of whether you sign this Agreement, and as a condition of
receiving the consideration set forth in Paragraph 2 above, you must return to
your supervisor, retaining no copies, all Company property, including computers,
wireless devices, papers, files, documents, reference guides, equipment, keys,
access key tag/card, identification cards, credit cards, software, computer
access codes, disks, supplies and institutional manuals, and you shall not
retain any copies, duplicates, reproductions or excerpts of any of the
foregoing, whether in hardcopy or electronic format and are prohibited from
using or disclosing confidential and/or proprietary information which you
accrued in the course of your employment with the Company.

15.       You agree to make yourself available at mutually agreeable times to
cooperate with the Company with respect to any legal proceedings that the
Company believes, in its sole discretion, may be in any way related to your
employment with the Company. Such cooperation encompasses your assistance with
matters preliminary to the investigation of any legal proceedings and assistance
during and throughout any litigation or legal proceeding, including, but not
limited to, participating in any fact-finding or investigation, speaking with
the Company’s attorneys, testifying in depositions Upon submission of
appropriate documentation, you shall be reimbursed for reasonable out-of-pocket
expenses incurred in rendering such cooperation, which shall not include any
attorneys’ fees, testifying at hearings or at trial, and assisting with any
post-litigation matter or appeal. Nothing in this paragraph should be construed
as suggesting or implying in any way that you should testify untruthfully.

16.       No provision of this Agreement shall be construed or enforced in a
manner that would prevent Employee from testifying fully and truthfully under
oath in any court, arbitration or administrative agency proceeding, or from
filing a charge or providing complete and truthful information in the course of
any government investigation. No provision of this Agreement shall be construed
or enforced in a manner that would interfere with Employee’s rights under the
National Labor Relations Act, if any, to discuss or comment on terms and
conditions of employment.

17.       You are advised to consult with an attorney prior to signing this
Agreement. You have 21 days from the Separation Date to consider whether to sign
this Agreement (the “Consideration Period”). You must return this signed
Agreement to the Company’s representative set forth below within the
Consideration Period but not prior to the Separation Date. If you sign and
return this Agreement before the end of the Consideration Period, it is because
you freely chose to do so after carefully considering its terms. Additionally,
you shall have seven (7) days from the date of the signing of this Agreement to
revoke this Agreement by delivering a written notice of revocation within the
seven-day revocation period to the same person as you returned this Agreement.
If the revocation period expires on a weekend or holiday, you will have until
the end of the next business day to revoke. This Agreement will become effective
on the eighth day after you sign this Agreement provided you do not revoke your





20




 

consent to this Agreement prior to such day. Any modification or alteration of
any terms of this Agreement by you voids this Agreement in its entirety. You
agree with the Company that changes, whether material or immaterial, do not
restart the commencement of the Consideration Period.

18.       In the event that, any one or more provisions (or portion thereof) of
this Agreement is held to be invalid, unlawful or unenforceable for any reason,
the invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the Company with the maximum protection
that is valid, lawful and enforceable, consistent with the intent of the Company
and you in entering into this Agreement. If such provision (or portion thereof)
cannot be construed or modified so as to be valid, lawful and enforceable, that
provision (or portion thereof) shall be construed as narrowly as possible and
shall be severed from the remainder of this Agreement (or provision), and the
remainder shall remain in effect and be construed as broadly as possible, as if
such invalid, unlawful or unenforceable provision (or portion thereof) had never
been contained in this Agreement.

19.       No changes to this Agreement can be effective except by another
written agreement signed by you and by the Company’s authorized representative.

20.       You and the Company execute this Agreement voluntarily, with full
knowledge of its significance, and you acknowledge that you have read and fully
understand the meaning of this Agreement, intend to be legally bound by the
Agreement, and that no inducement, duress, or coercion caused either party to
enter into this understanding.

PLEASE READ CAREFULLY

1.         THIS AGREEMENT CONSTITUTES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
IT DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE IT IS EXECUTED;

2.         YOU AGREE THAT YOU ARE WAIVING RIGHTS AND CLAIMS YOU MAY HAVE IN
EXCHANGE FOR CONSIDERATION IN ADDITION TO THINGS OF VALUE TO WHICH YOU ARE
ALREADY ENTITLED;

3.         YOU UNDERSTAND THAT YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT;

4.         YOU UNDERSTAND THAT YOU HAVE TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS AGREEMENT;

5.         YOU UNDERSTAND THAT YOU HAVE SEVEN (7) DAYS FOLLOWING YOUR EXECUTION
OF THIS AGREEMENT TO REVOKE IT AND THAT THIS AGREEMENT SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED. REVOCATION
MUST BE IN WRITING AND TIMELY DELIVERED TO: CHIEF ADMINISTRATIVE OFFICER, RITE
AID CORPORATION, 30 HUNTER LANE, CAMP HILL, PENNSYLVANIA, 17011.

 





21




 

In witness whereof, the parties hereto have executed this Agreement on the day
and date indicated below.

RITE AID CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Dated:

 

 

 

 

EXECUTIVE

 

 

 

Dated:

 

 

 

 

22

